EXHIBIT 10.9 AMENDED AND RESTATED SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT THIS AMENDED AND RESTATED SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT is made as of the 29th day of June, 2007,between Merchants and Manufacturers Bancorporation, Inc., a Wisconsin corporation and its successor and assigns (collectively, “Employer”) and James Mroczkowski, an adult resident of the State of Wisconsin (the “Executive”). RECITALS WHEREAS, Executive is a key employee of Employer, and WHEREAS, Executive possesses unique knowledge and skills that are integral to Employer’s continued success, WHEREAS, Employer established this Agreement on January1, 2004 for purposes of promoting in Executive the strongest interest in the successful operation of Employer and increased efficiency in Executive’s work and to provide Executive with additional benefits upon retirement, death, disability or other termination of employment; and WHEREAS, Employer and Executive now wish to amend and restate this Agreement to comply with the requirements of Internal Revenue Code Section 409A. AGREEMENT NOW, THEREFORE, in consideration of services to be performed after the date of this Agreement but prior to Executive’s retirement or other Separation From Service and in consideration of the foregoing Recitals and the agreements set forth below, the parties hereto agree as follows: 1.Definitions. (a)Age– “Age” shall mean the age of the person as of his/her last birthday. (b)Beneficiary– “Beneficiary” shall mean the individual, individuals, entity or entities that Executive designates, in accordance with Section 2.6 below, as the recipient of any benefits that may be payable under this Agreement following Executive’s death. (c)Board of Directors– “Board of Directors” shall refer to the complete Board of Directors of the organization designated in each reference. (d)Change in Control– For purposes of this Agreement, a “Change in Control” shall be deemed to have occurred if any “individual, entity or group” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities representing 25% or more of the voting power of the securities of MMBC or any of MMBC’s affiliates or becomes the owner of all or substantially all of the assets of MMBC or any of Employer’saffiliates or if the shareholders of MMBC or an affiliate of MMBC approve a reorganization, merger or consolidation of MMBC or any affiliates of MMBC.“Change in Control” shall not refer to or include any transaction involving only entities affiliated directly or indirectly with MMBC.The Executive Personnel/Compensation Committee of MMBC shall, in its sole discretion, determine whether a particular event or a series of events are related to a corporate reorganization, restructuring, refinancing or other similar occurrence referenced in the last sentence. (e)Disability– “Disability” shall mean, if Executive is insured under a long-term disability insurance policy the premiums for which are paid by Employer, the individual is determined to have suffered a total disability (or equivalent designation) under such policy.If Executive is not insured under such a disability insurance policy, “Disability” shall mean Executive’s inability, as the result of physical or mental incapacity, to substantially perform his duties for a period of 180 consecutive days.If Executive and Employer cannot agree as to the existence of a disability, the determination shall be made by a qualified independent physician acceptable to both parties, or alternatively, by a physician designated by the president of the medical society for the county in which Executive resides.The costs of any such medical examination shall be borne by Employer. (f)Discharge for Cause– “Discharge for Cause” shall mean Executive’s Separation From Service by Employer because of: (1)A failure by Executive to substantially perform his duties (other than failure resulting from incapacity) after a written demand by the Board of Directors of the Employer, which demand identifies, with reasonable specificity, the manner in which the Board of Directors of the Employer believes Executive has not substantially performed, and Executive’s failure to cure within a reasonable period of time after his receipt of this notice; (2)A criminal conviction of or plea of nolo contendere by Executive for any act involving dishonesty, breach of trust or a violation of the banking laws of the State of Wisconsin or the United States; (3)A criminal conviction of or plea of nolo contendere by Executive for the commission of any felony; (4)A breach of fiduciary duty by Executive involving personal profit; (5)A willful violation of any law, rule or order by Executive (other than traffic violations or similar offenses); or (6)Incompetence, personal dishonesty or material breach of any provision of this Agreement or any willful misconduct by Executive. For purposes of this definition, no act, or failure to act, on Executive’s part shall be deemed “willful” unless done, or omitted to be done, by Executive not in good faith and without reasonable belief that the action or omission was in the best interest of Employer.A “Discharge for Cause” shall also be deemed to occur immediately and without a right to cure if: 2 (1)Executive is suspended and/or temporarily prohibited from participating in the conduct of Employer’s or any of Employer’s affiliates’ affairs by a regulatory agency; or (2)Executive is removed and/or permanently prohibited from participating in the conduct of Employer’s or any of Employer’s affiliates’ affairs by an order issued by a regulatory agency. (g)Early Retirement Date– “Early Retirement Date” shall mean the first day of the month following the month in which Executive reaches age 55. (h)Executive Personnel/Compensation Committee– “Executive Personnel/Compensation Committee” shall mean the Executive Personnel/Compensation Committee of MMBC’s Board of Directors.If no such committee exists, then the outside directors of MMBC shall comprise the Executive Personnel/Compensation Committee. (i) Employer– “Employer” shall mean Merchants and Manufacturers Bancorporation, Inc., a Wisconsin corporation, and any successor in interest to Merchants and Manufacturers Bancorporation, Inc (j)
